Citation Nr: 0006832	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post-
traumatic stress disorder was denied.

During the pendency of the veteran's appeal he relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO became 
the agency of original jurisdiction for this appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Vietnam.

3. The veteran's statements regarding his actions in Vietnam 
are credible and consistent with military historical evidence 
regarding the operations of his unit of assignment.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.   The Board notes that 
the veteran's service medical records are not currently 
associated with his claims folder.  However, as the evidence 
of record supports a grant of service connection for PTSD, 
the Board finds that the veteran is not prejudiced by this 
present adjudication of the veteran's claim.  Bernard v. 
Brown, 4 Vet App 384 (1993).  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Service connection for post-traumatic stress disorder (PTSD) 
requires (1) medical evidence establishing an accepted 
diagnosis of the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1999).  

A review of the pertinent evidence of record shows that the 
veteran served in Vietnam as a sentry dog handler.  In a 
March 1997 VA Form 21-4138, Statement in Support of Claim, 
the veteran identified several stressors during his active 
service with the Air Force in Vietnam.  As one of his 
stressors, the veteran identified "frequent incoming mortars 
[and] rocket attacks."  

The evidence shows that the veteran was exposed to enemy 
mortar and rocket fire during his service in Vietnam.  
Reports from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) indicates enemy attacks on Bien Hoa 
Air Base during the time that the veteran was stationed at 
the base.  

Similarly, a service personnel performance report for the 
period from September 1966 through August 1967 indicates that 
the veteran displayed "outstanding duty performance . . . 
during a mortar attack on Bien Hoa Air Base, RVN.  Though a 
barrage of mortars was falling all around him, he remained 
calm and in complete control."  Likewise, a service 
personnel performance report for the period from August 1967 
to June 1968 indicates that the veteran distinguished himself 
when the base came under a rocket and ground attack.  
Further, the report indicates that the veteran "has been 
subjected to numerous rocket and mortar attacks."  Based on 
the evidence set forth above, the Board finds that the 
veteran's stressor of being subjected to enemy mortar and 
rocket attack is supported by the evidence of record.

The Board concludes that the veteran's statements are 
consistent with his duties as described in unit histories 
provided by USASCRUR, and that in the performance of his 
duties he likely encountered many stressful events.

Additionally, VA medical records show a current diagnosis of 
PTSD.  In March 1997, the veteran was afforded a VA PTSD 
examination.  During the interview, the veteran related to 
the examiner, inter alia, being subjected to enemy fire as 
well as incoming missiles and mortars.  The examiner 
diagnosed "? post-traumatic stress disorder, not made 
definitely at this writing."  The examiner related this 
provisional diagnosis to the veteran's experience in Vietnam.  
The report indicates that the "witnessing of the events 
described by the veteran, if true, and the symptom complex 
reported, would to some degree support a diagnosis of PTSD."  

As the RO determined that the aforementioned VA examination 
was inadequate for rating purposes, the examination report 
was returned for clarification of the diagnosis of PTSD.  An 
April 1997 addendum to the March 1997 report shows that a 
review of the veteran's treatment file indicated a clear 
history and findings consistent with a diagnosis of chronic 
PTSD related to exposure to severe stressors in Vietnam. 

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his service in Vietnam. The Board finds his 
statements regarding his stressors of exposure to rocket and 
mortar attacks credible and supported by the information 
provided by USASCRUR.  Accordingly, a grant of service 
connection for PTSD is in order.



ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

